Exhibit 12 AT&T, INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in millions 2008 2007 2006 2005 2004 Earnings: Income from continuing operations before income taxes $ 19,903 $ 18,204 $ 10,881 $ 5,718 $ 7,165 Equity in net income of affiliates included above (819 ) (692 ) (2,043 ) (609 ) (873 Fixed Charges 4,963 4,536 2,209 1,680 1,238 Distributed income of equity affiliates 163 395 97 158 331 Interest capitalized (659 ) (171 ) (73 ) (36 ) (31 ) Earnings, as adjusted $ 23,551 $ 22,272 $ 11,071 $ 6,911 $ 7,830 Fixed Charges: Interest expense $ 3,390 $ 3,507 $ 1,843 $ 1,456 $ 1,023 Interest capitalized 659 171 73 36 31 Dividends on preferred securities 3 3 3 31 24 Portion of rental expense representative of interest factor 911 855 290 157 160 Fixed Charges $ 4,963 $ 4,536 $ 2,209 $ 1,680 $ 1,238 Ratio of Earnings to Fixed Charges 4.75 4.91 5.01 4.11 6.32 *All periods presented exclude undistributed earnings on investments accounted for under the equity method as well as Income From Discontinued Operations, net of tax in our Consolidated Statements of Income, which was from the sale of our interest in the directory advertising business in Illinois and northwest Indiana.
